 



Exhibit 10.3
THIS WARRANT OR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. NO SALE OR DISPOSITION MAY BE EFFECTED WITHOUT
(i) AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO, (ii) AN OPINION OF
COUNSEL FOR THE HOLDER, REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH
REGISTRATION IS NOT REQUIRED, (iii) RECEIPT OF A NO-ACTION LETTER(S) FROM THE
APPROPRIATE GOVERNMENTAL AUTHORITY(IES), OR (iv) OTHERWISE COMPLYING WITH THE
PROVISIONS OF SECTION 8 OF THIS WARRANT.
SERIES A WARRANT TO PURCHASE SHARES
OF COMMON STOCK (this “WARRANT”)
Warrant No A-     
Cruisestock, Inc., a Texas corporation (the “COMPANY”), hereby certifies that,
for value received,                                         (the “HOLDER”) is
the registered holder of a warrant (the “WARRANT”) to subscribe for and purchase
                    shares of the fully paid and nonassessable Common Stock (as
adjusted pursuant to Section 4 hereof, the “WARRANT SHARES”) of the Company, at
a price per share equal to eighty cents ($0.80) (the “WARRANT PRICE,” as
adjusted pursuant to Section 4 hereof), subject to the provisions and upon the
terms and conditions hereinafter set forth.
As used herein, (a) the term “COMMON STOCK” shall mean the Company’s presently
authorized Common Stock, par value $.001 per share, and any stock into or for
which such Common Stock may hereafter be converted or exchanged, (b) the term
“DATE OF GRANT” shall mean February ___, 2007, and (c) the term “OTHER WARRANTS”
shall mean any warrant issued upon transfer or partial exercise of this Warrant.
The term “WARRANT” as used herein shall be deemed to include Other Warrants
unless the context hereof or thereof clearly requires otherwise. The Warrant
evidenced by this warrant certificate is a portion of a series of like warrants
(collectively, the “SERIES WARRANTS”) exercisable for the purchase of up to an
aggregate of up to 1,875,000 shares of the Company’s Common Stock (the “SERIES
WARRANT SHARES”), on the Date of Grant, which Series Warrants are evidenced by
certificates of like tenor (the “SERIES WARRANT CERTIFICATES”) that have been
issued pursuant to that certain Securities Purchase and Exchange Agreement of
even date herewith (the “PURCHASE AGREEMENT”).

1.   Term. The purchase right represented by this Warrant is exercisable, in
whole or in part, at any time after the earlier of (a) the date the Registration
Statement on Form SB-2 (or an alternative available form if the Company is not
eligible to file a Form SB-2) covering the underlying Warrant Shares is declared
effective; or (b) twelve (12) months from the Date of Grant (the “INITIAL
EXERCISE DATE”) and from time to time thereafter through and including the close
of business on the date three (3) years from the Initial Exercise Date (the
“EXPIRATION DATE”).

 



--------------------------------------------------------------------------------



 



2.   Exercise; Expiration; Redemption.

  a.   Method of Exercise; Payment; Issuance of New Warrant. Subject to Section
1 hereof, the purchase right represented by this Warrant may be exercised by the
holder hereof, in whole or in part and from time to time after the Initial
Exercise Date, by the surrender of this Warrant (with the notice of exercise
form attached hereto as Exhibit A duly executed) at the principal office of the
Company and by the payment to the Company of an amount equal to the then
applicable Warrant Price multiplied by the number of Warrant Shares then being
purchased. The person or persons in whose name(s) any certificate(s)
representing shares of Common Stock shall be issuable upon exercise of this
Warrant shall be deemed to have become the holder(s) of record of, and shall be
treated for all purposes as the record holder(s) of, the shares represented
thereby (and such shares shall be deemed to have been issued) immediately prior
to the close of business on the date or dates upon which this Warrant is
exercised. In the event of any exercise of the rights represented by this
Warrant, certificates for the shares of stock so purchased shall be delivered to
the holder hereof as soon as possible and in any event within thirty (30) days
after such exercise and, unless this Warrant has been fully exercised, a new
Warrant representing the portion of the Warrant Shares, if any, with respect to
which this Warrant shall not then have been exercised shall also be issued to
the holder hereof as soon as possible and in any event within such thirty
(30) day period.     b.   Expiration. In the event that any portion of this
Warrant is unexercised as of the Expiration Date, such portion of this Warrant
shall automatically expire, and the Holder shall have no rights with respect to
such unexercised portion of this Warrant.     c.   Maximum. In no event shall
any holder be entitled to exercise any Warrant Shares to the extent that, after
such exercise, the sum of the number of shares of Common Stock beneficially
owned by any holder and its affiliates (other than shares of Common Stock which
may be deemed beneficially owned through the ownership of the unexercised
portion of the Warrant Shares or any unexercised right held by any holder
subject to a similar limitation), would result in beneficial ownership by any
holder and its affiliates of more than 4.99% of the outstanding shares of Common
Stock (after taking into account the shares to be issued to the holder upon such
exercise). For purposes of this Section 2(c), beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended. Nothing herein shall preclude the holder from disposing of a
sufficient number of other shares of Common Stock beneficially owned by the
holder so as to thereafter permit the continued exercise of this Warrant.

3.   Stock Fully Paid Reservation of Shares. All Warrant Shares that may be
issued upon the exercise of the rights represented by this Warrant will, upon
issuance pursuant to the terms and conditions herein, be fully paid and
non-assessable, and free from all taxes (other than any taxes determined with
respect to, or based upon, the income of the person

2



--------------------------------------------------------------------------------



 



    to whom such shares are issued), liens and charges (other than liens or
charges created by actions of the holder of this Warrant or the person to whom
such shares are issued), and pre-emptive rights with respect to the issue
thereof. During the period within which the rights represented by this Warrant
may be exercised, the Company will at all times have authorized, and reserved
for the purpose of the issue upon exercise of the purchase rights evidenced by
this Warrant, a sufficient number of shares of its Common Stock to provide for
the exercise of the rights represented by this Warrant.

4.   Adjustment of Warrant Price and Number of Shares. The number and kind of
securities purchasable upon the exercise of this Warrant and the Warrant Price
shall be subject to adjustment from time to time upon the occurrence of certain
events, as follows:

  a.   Reclassification or Merger. In case of any reclassification, change or
conversion of securities of the class issuable upon exercise of this Warrant
(other than a change in par value, or from par value to no par value, or from no
par value to par value, or as a result of a subdivision or combination), or in
case of any merger of the Company with or into another corporation (other than a
merger with another corporation in which the Company is the acquiring and the
surviving corporation and which does not result in any reclassification or
change of outstanding securities issuable upon exercise of this Warrant), or in
case of any sale of all or substantially all of the assets of the Company, the
Company, or such successor or purchasing corporation, as the case may be, shall
duly execute and deliver to the holder of this Warrant a new Warrant so that the
holder of this Warrant shall have the right to receive, at a total purchase
price not to exceed that payable upon the exercise of the unexercised portion of
this Warrant, and in lieu of the shares of Common Stock theretofore issuable
upon exercise of this Warrant, the kind and amount of shares of stock, other
securities, money and property receivable upon such reclassification, change or
merger by a holder of the number of shares of Common Stock then purchasable
under this Warrant. Such new Warrant shall provide for adjustments that shall be
as nearly equivalent as may be practicable to the adjustments provided for in
this Section 4. The provisions of this Section 4(a) shall similarly apply to
successive reclassifications, changes, mergers and transfers. Notwithstanding
the foregoing, this Section 4(a) shall not apply to the Reverse Merger (as
defined in the Certificate of Designations, Preferences and Rights of the
Series A Convertible Preferred Stock (the “CERTIFICATE OF DESIGNATIONS”).     b.
  Subdivision or Combination of Shares. If at any time while this Warrant
remains outstanding and unexpired the Company shall subdivide or combine its
outstanding shares of Common Stock, the Warrant Price shall be proportionately
decreased in the case of a subdivision and increased in the case of a
combination, and the number of Warrant Shares purchasable upon the exercise of
the unexercised portion of the Warrant shall be proportionately increased in the
case of a subdivision and decreased in the case of a combination, effective at
the close of business on the date the subdivision or combination becomes
effective.

3



--------------------------------------------------------------------------------



 



  c.   Stock Dividends. If at any time while this Warrant is outstanding and
unexpired the Company shall pay a dividend with respect to Common Stock payable
in Common Stock, then the Warrant Price shall be adjusted, from and after the
date of determination of stockholders entitled to receive such dividend or
distribution, to that price determined by multiplying the Warrant Price in
effect immediately prior to such date of determination by a fraction (i) the
numerator of which shall be the total number of shares of Common Stock
outstanding immediately prior to such dividend, and (ii) the denominator of
which shall be the total number of shares of Common Stock outstanding
immediately after such dividend.     d.   Rights Offerings. In case the Company
shall, at any time after the Date of Grant, issue rights, options or warrants to
the holders of equity securities of the Company, entitling them to subscribe for
or purchase shares of Common Stock (or securities convertible or exchangeable
into Common Stock) (excluding Exempt Securities, as such term is defined in
Section 4(l) below) at a price per share of Common Stock (or having a conversion
or exchange price per share of Common Stock if a security convertible or
exchangeable into Common Stock) less than the Series A Conversion Price (as
defined in the Certificate of Designations) per share of Common Stock on the
record date for such issuance (or the date of issuance, if there is no record
date), the Warrant Price to be in effect on and after such record date (or
issuance date, as the case may be) shall be reduced, concurrently with such
issue, to a price equal to the consideration received per share in connection
with the issuance of such Additional Shares of Common Stock. In case such
purchase or subscription price may be paid in part or in whole in a form other
than cash, the fair value of such consideration shall be determined by the Board
of Directors of the Company in good faith as set forth in a duly adopted board
resolution certified by the Company’s Secretary or Assistant Secretary. Such
adjustment shall be made successively whenever such an issuance occurs; and in
the event that such rights, options, warrants, or convertible or exchangeable
securities are not so issued or expire or cease to be convertible or
exchangeable before they are exercised, converted, or exchanged (as the case may
be), then the Warrant Price shall again be adjusted to be the Warrant Price that
would then be in effect if such issuance had not occurred. Additionally, the
Company shall adjust the number of Warrant Shares issued upon any exercise of
this Warrant after the adjustment required pursuant to this Section 4(e) but
prior to the date such subsequent adjustment is made, in order to equitably
reflect the fact that such rights, options, warrants, or convertible or
exchangeable securities were not so issued or expired or ceased to be
convertible or exchangeable before they were exercised, converted, or exchanged
(as the case may be).     e.   Other Issuances of Securities. In case the
Company or any Subsidiary shall, at any time after the Date of Grant, issue
shares of Common Stock, or rights, options, warrants or convertible or
exchangeable securities containing the right to subscribe for or purchase shares
of Common Stock (excluding (i) shares, rights, options, warrants, or convertible
or exchangeable securities issued in any of the transactions described in
Sections 4(a), 4(b), 4(c), or 4(d) above; (ii) shares issued upon the exercise
of such rights, options or warrants or upon conversion or

4



--------------------------------------------------------------------------------



 



      exchange of such convertible or exchangeable securities; (iii) this
Warrant and any shares issued upon exercise thereof; and (iv) Exempt Securities
(as defined in Section 4(l) below), at a price per share of Common Stock
(determined in the case of such rights, options, warrants, or convertible or
exchangeable securities by dividing (x) the total amount receivable by the
Company in consideration of the sale and issuance of such rights, options,
warrants, or convertible or exchangeable securities, plus the total minimum
consideration payable to the Company upon exercise, conversion, or exchange
thereof by (y) the total maximum number of shares of Common Stock covered by
such rights, options, warrants, or convertible or exchangeable securities) lower
than the Series A Conversion Price (as defined in Certificate of Designations),
then the Warrant Price shall be reduced, concurrently with such issue, to a
price equal to the consideration received per share in connection with the
issuance of such Additional Shares of Common Stock. For the purposes of such
adjustment, the maximum number of shares of Common Stock which the holder of any
such rights, options, warrants or convertible or exchangeable securities shall
be entitled to subscribe for or purchase shall be deemed to be issued and
outstanding as of the date of such sale and issuance and the consideration
received by the Company therefore shall be deemed to be the consideration
received by the Company for such rights, options, warrants, or convertible or
exchangeable securities, plus the minimum consideration or premium stated in
such rights, options, warrants, or convertible or exchangeable securities to be
paid for the shares of Common Stock covered thereby. In case the Company shall
sell and issue shares of Common Stock, or rights, options, warrants, or
convertible or exchangeable securities containing the right to subscribe for or
purchase shares of Common Stock for a consideration consisting, in whole or in
part, of property other than cash or its equivalent, then, in determining the
price per share of Common Stock and the consideration received by the Company
for purposes of the first sentence of this Section 4(h), the Board of Directors
of the Company shall determine, in good faith, the fair value of said property,
and such determination shall be described in a duly adopted board resolution
certified by the Company’s Secretary or Assistant Secretary. In case the Company
shall sell and issue rights, options, warrants, or convertible or exchangeable
securities containing the right to subscribe for or purchase shares of Common
Stock together with one (1) or more other securities as a part of a unit at a
price per unit, then, in determining the price per share of Common Stock and the
consideration received by the Company for purposes of the first sentence of this
Section 4(h), the Board of Directors of the Company shall determine, in good
faith, which determination shall be described in a duly adopted board resolution
certified by the Company’s Secretary or Assistant Secretary, the fair value of
the rights, options, warrants, or convertible or exchangeable securities then
being sold as part of such unit. Such adjustment shall be made successively
whenever such an issuance occurs, and in the event that such rights, options,
warrants, or convertible or exchangeable securities expire or cease to be
convertible or exchangeable before they are exercised, converted, or exchanged
(as the case may be), then the Warrant Price shall again be adjusted to the
Warrant Price that would then be in effect if such sale and issuance had not

5



--------------------------------------------------------------------------------



 



      occurred, but such subsequent adjustment shall not affect the number of
Warrant Shares issued upon any exercise of the Warrant prior to the date such
subsequent adjustment is made.

  f.   Adjustment of Number of Shares. Upon each adjustment in the Warrant
Price, the number of Warrant Shares purchasable hereunder shall be adjusted, to
the nearest whole share, to the product obtained by multiplying the number of
Warrant Shares purchasable immediately prior to such adjustment in the Warrant
Price by a fraction, the numerator of which shall be the Warrant Price
immediately prior to such adjustment and the denominator of which shall be the
Warrant Price immediately thereafter     g.   Determination of Fair Market
Value. For purposes of this Section 4, “FAIR MARKET VALUE” of a share of Common
Stock as of a particular date (the “DETERMINATION DATE”) shall mean (i) if
shares of Common Stock are traded on a national securities exchange (an
“EXCHANGE”), the weighted average of the closing sale price of a share of the
Common Stock of the Company on the last five (5) trading days prior to the
Determination Date reported on such Exchange as reported in The Wall Street
Journal (weighted with respect to the trading volume with respect to each such
day); (ii) if shares of Common Stock are not traded on an Exchange but trade in
the over-the-counter market and such shares are quoted on the National
Association of Securities Dealers Automated Quotations System (“NASDAQ”), the
weighted average of the closing sale price of a share of the Common Stock of the
Company on the last five (5) trading days prior to the Determination Date
reported on NASDAQ as reported in The Wall Street Journal (weighted with respect
to the trading volume with respect to each such day); (iii) if such shares are
an issue for which last sale prices are not reported on NASDAQ, the average of
the closing sale price, in each case on the last five (5) trading days (or if
the relevant price or quotation did not exist on any of such days, the relevant
price or quotation on the next preceding business day on which there was such a
price or quotation) prior to the Determination Date as reported by the Over the
Counter Bulletin Board (the “OTCBB”), the National Quotation Bureau,
Incorporated, or any other successor organization; (iv) if no closing sales
price is reported for the Common Stock by the OTCBB, National Quotation Bureau,
Incorporated or any other successor organization for such day, the average of
the high and low bid and asked price of any of the market makers for the Common
Stock as reported on the OTCBB or in the “pink sheets” by the Pink Sheets, LLC
on the last five (5) trading days; or (v) if no price can be determined on the
basis of the above methods of valuation, then the judgment of valuation shall be
determined in good faith by the Board of Directors of the Company, which
determination shall be described in a duly adopted board resolution certified by
the Company’s Secretary or Assistant Secretary. If the Board of Directors of the
Company is unable to determine any Valuation (as defined below), or if the
holders of at least fifty percent (50%) of all of the Warrant Shares then
issuable hereunder (collectively, the “REQUESTING HOLDERS”) disagree with the
Board’s determination of any Valuation by written notice delivered to the
Company within five (5) business days after the

6



--------------------------------------------------------------------------------



 



      determination thereof by the Board of Directors of the Company is
communicated to holders of the Warrants affected thereby, which notice specifies
a majority-in-interest of the Requesting Holders’ determination of such
Valuation, then the Company and a majority-in-interest of the Requesting Holders
shall select a mutually acceptable investment banking firm of national
reputation which has not had a material relationship with the Company or any
officer of the Company within the preceding two (2) years, which shall determine
such Valuation. Such investment banking firm’s determination of such Valuation
shall be final, binding and conclusive on the Company and the holders of all of
the Warrants issued hereunder and then outstanding. Any and all costs and fees
of such investment banking firm shall be borne equally by the Company and the
Requesting Holders, however, if the Valuation is within ninety percent (90%) of
either party’s valuation, then the other party shall pay all of the costs and
fees of such investment banking firm. For purposes of this Section 4(j), the
term “VALUATION” shall mean the determination, to be made initially by the Board
of Directors of the Company, of the fair market value per share of Common Stock
pursuant to clause (v) above.

  h.   Subsequent Changes. If, at any time after any adjustment of the Warrant
Price shall have been made hereunder as the result of any issuance, sale or
grant of any rights, options, warrants or convertible or exchangeable
securities, any of such rights, options or warrants or the rights of conversion
or exchange associated with such convertible or exchangeable securities shall
expire by their terms or any of such rights, options, warrants or convertible or
exchangeable securities shall be repurchased by the Company or a Subsidiary for
a consideration per underlying share of Common Stock not exceeding the amount of
such consideration received by the Company in connection with the issuance, sale
or grant of such rights, options, warrants or convertible or exchangeable
securities, the Warrant Price then in effect shall forthwith be increased to the
Warrant Price that would have been in effect if such expiring right, option or
warrant or rights of conversion or exchange or such repurchased rights, options,
warrants or convertible or exchangeable securities had never been issued.
Similarly, if at any time after any such adjustment of the Warrant Price shall
have been made pursuant to Section 4(h) above (i) any additional aggregate
consideration is received or becomes receivable by the Company in connection
with the issuance or exercise of such rights, options, warrants or convertible
or exchangeable securities; or (ii) there is a reduction in the conversion or
exchange ratio applicable to such convertible or exchangeable securities so that
fewer shares of Common Stock will be issuable upon the conversion or exchange
thereof or there is a decrease in the number of shares of Common Stock issuable
upon exercise of such rights, options or warrants (except where such reduction
or decrease results from a combination of shares described in Section 4(c)
above), the Warrant Price then in effect shall be forthwith readjusted to the
Warrant Price that would have been in effect had such changes taken place at the
time that such rights, options, warrants or convertible or exchangeable
securities were initially issued, granted or sold. In no event shall any
readjustment under this Section 4(k) affect the validity of any Warrant Shares
issued upon any exercise of this Warrant prior to such readjustment.

7



--------------------------------------------------------------------------------



 



  i.   Excluded Transactions. Notwithstanding the foregoing, Sections 4(d) or
4(e) above shall not apply to: (i) the Company’s offering of up to 1,500,000
shares of Series A Convertible Preferred Stock, with related Series A Warrants
and Series B Warrants pursuant to the Securities Purchase and Share Exchange
Agreement of even date herewith (the “OFFERING”); (ii) shares of Common Stock
issued or deemed issued to employees or directors of, or consultants to, the
Company or any of its subsidiaries for services rendered pursuant to a plan,
agreement, or arrangement approved by the Board of Directors of the Company;
(iii) the issuance of securities pursuant to the conversion or exercise of
convertible or exercisable securities outstanding on the date hereof;
(iv) shares of Common Stock issued in connection with any stock split or stock
dividend; (v) the issuance of Series A Convertible Preferred Stock, Series A
Warrants or Series B Warrants in connection with the Offering; (vi) the issuance
of shares of Common Stock upon conversion or exercise, as applicable, of the
Series A Convertible Preferred Stock, Series A Warrants or Series B Warrants in
connection with the Offering, in each case, provided the issuance is pursuant to
the terms of such option or convertible security; (vii) warrants issued to
Midtown Partners & Co., LLC, as placement agent in connection with Offering, and
shares of Common Stock issued in connection with the exercise thereof;
(viii) shares of Common Stock issued or issuable in connection with a bona fide
joint venture or business acquisition of or by the Company, whether by merger,
consolidation, sale of assets, sale or exchange of stock, or otherwise; provided
that any such issuance is approved by the Board of Directors; (ix) the Reverse
Merger (as defined in the Certificate of Designations of the Series A
Convertible Preferred Stock); and (x) Series A Warrants and Series B Warrants
issued pursuant to Section 2 of the Investor Rights Agreement of even date
herewith (the “INVESTOR RIGHTS AGREEMENT”)(collectively, the “EXEMPT
SECURITIES”).

5.   Notice of Adjustments. Whenever the Warrant Price or the number of Warrant
Shares purchasable hereunder shall be adjusted pursuant to Section 4 hereof, the
Company shall deliver to the holder of this Warrant a certificate signed by its
chief financial officer setting forth, in reasonable detail, the event requiring
the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated, and the Warrant Price and the number of Warrant
Shares purchasable hereunder after giving effect to such adjustment   6.  
Fractional Shares. No fractional shares of Common Stock will be issued in
connection with any exercise hereunder, but in lieu of such fractional shares
the Company shall make a cash payment therefor based on the fair market value
(as determined in accordance with Section 4(j) above) of a share of Common Stock
on the date of exercise, or round up to the next whole number of shares, at the
Company’s option.   7.   Compliance with Securities Act and Investor Rights
Agreement; Disposition of Warrant or Warrant Shares.

  a.   Compliance with Securities Act. The holder of this Warrant, by acceptance
hereof, agrees that this Warrant and the shares of Common Stock to be issued

8



--------------------------------------------------------------------------------



 



      upon exercise hereof are being acquired for investment and that such
holder will not offer, sell or otherwise dispose of this Warrant, or any shares
of Common Stock to be issued upon exercise hereof except under circumstances
which will not result in a violation of the Securities Act. Upon exercise of
this Warrant, the holder hereof shall confirm in writing, by executing the form
attached as Schedule 1 to Exhibit A hereto, that the shares of Common Stock so
purchased are being acquired for investment and not with a view toward
distribution or resale. This Warrant and all shares of Common Stock issued upon
exercise of this Warrant (unless registered under the Securities Act) shall be
stamped or imprinted with a legend in substantially the following form:

“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. NO SALE OR DISPOSITION
MAY BE EFFECTED WITHOUT (i) AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO,
(ii) AN OPINION OF COUNSEL FOR THE HOLDER, REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH REGISTRATION IS NOT REQUIRED, (iii) RECEIPT OF A NO-ACTION
LETTER(S) FROM THE APPROPRIATE GOVERNMENTAL AUTHORITY(IES), OR (iv) OTHERWISE
COMPLYING WITH THE PROVISIONS OF SECTION 8 OF THE WARRANT UNDER WHICH THESE
SECURITIES WERE ISSUED DIRECTLY OR INDIRECTLY.”
In addition, in connection with the issuance of this Warrant, the holder
specifically represents to the Company by acceptance of this Warrant as follows:

1.   The holder is aware of the Company’s business affairs and financial
condition, and has acquired information about the Company sufficient to reach an
informed and knowledgeable decision to acquire this Warrant. The holder is
acquiring this Warrant for its own account for investment purposes only and not
with a view to, or for the resale in connection with, any “distribution” thereof
for purposes of the Securities Act.   2.   The holder understands that this
Warrant and the Warrant Shares have not been registered under the Securities Act
in reliance upon a specific exemption there from, which exemption depends upon,
among other things, the bona fide nature of the holder’s investment intent as
expressed herein. In this connection, the holder understands that, in the view
of the SEC, the statutory basis for such exemption may be unavailable if the
holder’s representation was predicated solely upon a present intention to hold
the Warrant and the Warrant Shares for the minimum capital gains period
specified under applicable tax laws, for a deferred sale, for or until an
increase or decrease in the market price of the Warrant and the Warrant Shares,
or for a period of one (1) year or any other fixed period in the future.   3.  
The holder further understands that this Warrant and the Warrant Shares must be
held indefinitely unless subsequently registered under the Securities Act and
any applicable state securities laws, or unless exemptions from registration are
otherwise available.   4.   The holder is aware of the provisions of Rule 144
and 144A, promulgated under the Securities Act, which, in substance, permit
limited public resale of “restricted securities”

9



--------------------------------------------------------------------------------



 



    acquired, directly or indirectly, from the issuer thereof (or from an
affiliate of such issuer), in a non-public offering subject to the satisfaction
of certain conditions, if applicable, including, among other things: the
availability of certain public information about the Company, the resale
occurring not less than one (1) year after the party has purchased and paid for
the securities to be sold; the sale being made through a broker in an
unsolicited “broker’s transaction” or in transactions directly with a market
maker (as said term is defined under the Securities Exchange Act of 1934, as
amended) and the amount of securities being sold during any three (3)month
period not exceeding the specified limitations stated therein.

5.   The holder further understands that at the time it wishes to sell this
Warrant and the Warrant Shares there may be no public market upon which to make
such a sale, and that, even if such a public market then exists, the Company may
not be satisfying the current public information requirements of Rule 144 and
144A, and that, in such event, the holder may be precluded from selling this
Warrant and the Warrant Shares under Rule 144 and 144A even if the one (1)-year
minimum holding period has been satisfied.

6.   The holder further understands that, in the event that all of the
requirements of Rule 144 and 144A are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rule 144 and
144A are not exclusive, the Staff of the SEC has expressed its opinion that
persons proposing to sell private placement securities other than in a
registered offering and otherwise than pursuant to Rule 144 and 144A will have a
substantial burden of proof in establishing that an exemption from registration
is available for such offers or sales, and that such persons and their
respective brokers who participate in such transactions do so at their own risk.

  b.   Compliance with Investor Rights Agreement. The holder of this Warrant, by
acceptance hereof, understands and agrees that this Warrant is subject to, and
the transfer of the Warrant Shares may be prohibited by, the Investor Rights
Agreement, and holder hereby specifically understands and agrees as follows:

THIS WARRANT, AND THE SALE, PLEDGE, HYPOTHECATION, OR TRANSFER OF THE SECURITIES
EVIDENCED HEREBY, ARE SUBJECT TO, AND IN CERTAIN CASES PROHIBITED BY, THE TERMS
AND CONDITIONS OF THAT CERTAIN INVESTOR RIGHTS AGREEMENT, OF EVEN DATE HEREWITH,
BY AND AMONG THE HOLDER, THE COMPANY, AND CERTAIN HOLDERS OF STOCK OF THE
COMPANY, AND, BY ACCEPTING ANY INTEREST HEREIN, THE PERSON ACCEPTING SUCH
INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BE BOUND BY ALL OF THE PROVISIONS
OF SUCH AGREEMENT. COPIES OF THE INVESTOR RIGHTS AGREEMENT MAY BE OBTAINED UPON
WRITTEN REQUEST TO THE COMPANY’S SECRETARY.

  c.   Exchange. This Warrant may be exchanged, without payment of any service
charge, for one (1) or more new Warrants of like tenor exercisable for the same
aggregate number of shares of Common Stock upon surrender to the Company by the
registered holder hereof in person or by legal representative or by attorney

10



--------------------------------------------------------------------------------



 



      duly authorized in writing and, upon issuance of the new Warrant or
Warrants, the surrendered Warrant shall be cancelled and disposed of by the
Company.

  d.   Disposition of Warrant or Warrant Shares. With respect to any offer, sale
or other disposition of this Warrant, or any Warrant Shares acquired pursuant to
the exercise of this Warrant prior to registration of such Warrant or Warrant
Shares, the holder hereof and each subsequent holder of this Warrant agrees to
give written notice to the Company prior thereto, describing briefly the manner
thereof, together with a written opinion of such holder’s counsel, if reasonably
requested by the Company, to the effect that such offer, sale or other
disposition may be effected without registration or qualification (under the
Securities Act as then in effect or any federal or state law then in effect) of
this Warrant or such Warrant Shares and indicating whether or not under the
Securities Act certificates for this Warrant or such Warrant Shares to be sold
or otherwise disposed of require any restrictive legend as to applicable
restrictions on transferability in order to ensure compliance with applicable
laws. Promptly upon receiving such written notice and reasonably satisfactory
opinion, if so requested, the Company, as promptly as practicable, shall notify
such holder that such holder may sell or otherwise dispose of this Warrant or
such Warrant Shares, all in accordance with the terms of the notice delivered to
the Company. If a determination has been made pursuant to this Section 8(d) that
the opinion of counsel for the holder is not reasonably satisfactory to the
Company, the Company shall so notify the holder promptly after such
determination has been made and neither this Warrant nor any Warrant Shares
shall be sold or otherwise disposed of until such disagreement has been
resolved. The foregoing notwithstanding, this Warrant or such Warrant Shares may
(i) as to such federal laws, be offered, sold or otherwise disposed of in
accordance with Rule 144 and 144A under the Securities Act, provided that the
Company shall have been furnished with such information as the Company may
reasonably request to provide a reasonable assurance that the provisions of
Rule 144 and 144A have been satisfied and (ii) be offered, sold, distributed or
otherwise transferred to Affiliates of the Holder without regard to this
Section 8(d), but only if the Company is in receipt of an opinion of counsel as
to the permissibility of such transfer under federal and state securities laws
and an investor representation letter from the transferee, in form and substance
reasonably satisfactory to the Company. Each certificate representing this
Warrant or the Warrant Shares thus transferred (except a transfer pursuant to
Rule 144) shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with such laws, unless, in the
aforesaid opinion of counsel for the holder, such legend is not required in
order to ensure compliance with such laws. The Company may issue stop transfer
instructions to its transfer agent or, if acting as its own transfer agent, the
Company may stop transfer on its corporate books, in connection with such
restrictions. As used herein, “AFFILIATE OF THE HOLDER” shall mean (x) any
owner, shareholder, partner or member of the Holder, and (y) any other Person
that directly or indirectly, through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Holder.

11



--------------------------------------------------------------------------------



 



9.   Rights as Stockholders; Information. No holder of this Warrant, as such,
shall be entitled to vote or be deemed the holder of Common Stock or any other
securities of the Company which may at any time be issuable on the exercise
hereof for any purpose, nor shall anything contained herein be construed to
confer upon the holder of this Warrant, as such, any of the rights of a
stockholder of the Company or any right to vote for the election of the
directors or upon any matter submitted to stockholders at any meeting thereof,
or to receive notice of meetings, until this Warrant shall have been exercised
and the Warrant Shares purchasable upon the exercise hereof shall have become
deliverable, as provided herein. The foregoing notwithstanding, the Company will
transmit to the holder of this Warrant such information, documents and reports
as are generally distributed to the holders of any class or series of the
securities of the Company concurrently with the distribution thereof to the
stockholders.   10.   Additional Rights. In the event that the Company
undertakes to (i) sell, lease, exchange, convey or otherwise dispose of all or
substantially all of its property or business; or (ii) merge into or consolidate
with any other corporation (other than a wholly-owned Subsidiary), or effect any
transaction (including a merger or other reorganization) or series of related
transactions, in which more than fifty percent (50%) of the voting power of the
Company is disposed of, the Company will use its best efforts to provide at
least thirty (30) days notice to the holder of the terms and conditions of the
proposed transaction. The Company shall cooperate with the holder in
consummating the sale of this Warrant in connection with any such transaction.  
11.   Modification and Waiver. This Warrant and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of the same is sought   12.  
Notices. Unless otherwise specifically provided herein, all communications under
this Warrant shall be in writing and shall be deemed to have been duly given
(i) on the date of service if served personally on the party to whom notice is
to be given; (ii) on the day of transmission if sent by facsimile transmission
to the number shown on the books of the Company, and telephonic confirmation of
receipt is obtained promptly after completion of transmission; (iii) on the day
after delivery to Federal Express or similar overnight courier; or (iv) on the
fifth day after mailing, if mailed to the party to whom notice is to be given,
by first class mail, registered or certified, postage prepaid, and properly
addressed, return receipt requested, to each such holder at its address as shown
on the books of the Company or to the Company at the address indicated therefor
on the signature page of this Warrant. Any party hereto may change its address
for purposes of this Section 14 by giving the other party written notice of the
new address in the manner set forth herein.   13.   Binding Effect on
Successors. This Warrant shall be binding upon any corporation succeeding the
Company by merger, consolidation or acquisition of all or substantially all of
the Company’s assets, and all of the obligations of the Company relating to the
Common Stock issuable upon the exercise or conversion of this Warrant shall
survive the exercise, conversion and termination of this Warrant and all of the
covenants and agreements of the Company shall inure to the benefit of the
successors and assigns of the

12



--------------------------------------------------------------------------------



 



    holder hereof. The Company will, at the time of the exercise or conversion
of this Warrant, in whole or in part, upon request of the holder hereof but at
the Company’s expense, acknowledge in writing its continuing obligation to the
holder hereof in respect of any rights to which the holder hereof shall continue
to be entitled after such exercise or conversion in accordance with this
Warrant; provided, however, that the failure of the holder hereof to make any
such request shall not affect the continuing obligation of the Company to the
holder hereof in respect of such rights.

14.   Lost Warrants or Stock Certificates. The Company covenants to the holder
hereof that, upon receipt of evidence reasonably satisfactory to the Company of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate and, in the case of any loss, theft or destruction, upon receipt of
an executed lost securities bond or indemnity reasonably satisfactory to the
Company, or in the case of any such mutilation upon surrender and cancellation
of such Warrant or stock certificate, the Company will make and deliver a new
Warrant or stock certificate, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Warrant or stock certificate.   15.   Descriptive
Headings. The descriptive headings of the several paragraphs of this Warrant are
inserted for convenience only and do not constitute a part of this Warrant.  
16.   Governing Law. This Warrant shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of Florida.   17.   Remedies. In case any one (1) or more of the covenants and
agreements contained in this Warrant shall have been breached, the holders
hereof (in the case of a breach by the Company), or the Company (in the case of
a breach by a holder), may proceed to protect and enforce their or its rights
either by suit in equity and/or by action at law, including, but not limited to,
an action for damages as a result of any such breach and/or an action for
specific performance of any such covenant or agreement contained in this
Warrant.   18.   Acceptance. Receipt of this Warrant by the holder hereof shall
constitute acceptance of and agreement to the foregoing terms and conditions.  
19.   No Impairment of Rights. The Company will not, by amendment of its
Certificate of Incorporation or through any other means, avoid or seek to avoid
the observance or performance of any of the terms of this Warrant, but will at
all times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the holder of this Warrant against impairment.

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Warrant to be executed on its
behalf by one of its officers thereunto duly authorized.
CRUISESTOCK, INC.
                                                            
                                        , Chief Executive Officer
Dated: February ___, 2007

14



--------------------------------------------------------------------------------



 



NOTICE TO FLORIDA RESIDENTS:
WHERE SALES ARE MADE TO FIVE OR MORE PERSONS IN FLORIDA (EXCLUDING CERTAIN
INSTITUTIONAL PURCHASERS DESCRIBED IN SECTION 517.061(7) OF THE FLORIDA
SECURITIES AND INVESTOR PROTECTION ACT) (THE “ACT”), ANY SUCH SALE MADE PURSUANT
TO SECTION 517.061(11) OF THE ACT SHALL BE VOIDABLE BY THE PURCHASER EITHER
WITHIN THREE DAYS AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH
PURCHASER TO THE ISSUER, OR AN AGENT OF THE ISSUER, OR AN ESCROW AGENT OR WITHIN
THREE DAYS AFTER THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH
PURCHASER, WHICHEVER OCCURS LATER.

15



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE OF EXERCISE
To:                                                            
1. The undersigned hereby elects to purchase           shares of Common Stock of
pursuant to the terms of the attached Warrant, and tenders herewith payment of
the purchase price of such shares in full.
2. Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name or names as are specified below:
                                                            
(Name)
                                                            
                                                            
(Address)
3. The undersigned represents that the aforesaid shares are being acquired for
the account of the undersigned for investment and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or reselling such shares. In support
thereof, the undersigned has executed an Investment Representation Statement
attached hereto as Schedule 1
                                                            
(Signature)
                                                            
(Date)

16